Citation Nr: 0623762	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for filariasis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cholecystectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1939 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
increased ratings for filariasis and for residuals of a 
cholecystectomy, rated as 30 and 10 percent disabling, 
respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

First, it appears additional VA records pertaining to the 
veteran's claims are outstanding.  In a January 2006 
communication, the veteran stated that he had received VA 
treatment for his conditions at the VA Medical Center (VAMC) 
in Fayetteville, Arkansas, the records for which had not been 
associated with the claims file.  Additionally, the veteran 
specifically noted that he had been hospitalized at the 
Fayetteville VAMC for 13 days in August 2005.  It appears 
that the only VA treatment records associated with the file 
are dated in November 2005, and from January 2006 to February 
2006, and were submitted by the veteran himself.  Because 
these additional treatment records may be useful in deciding 
the veteran's claim, these records are relevant and should be 
obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Second, in his January 2006 communication, the veteran 
alleged that his disabilities are more severe than the 
currently assigned ratings reflect.  

The Board turns first to the claim for an increased rating 
for filariasis.  By a December 1992 Board decision, the 
veteran was granted a 30 disability percent rating.  Under 
the schedular criteria then in effect, a 30 percent 
evaluation was warranted where the disease was chronic and 
symptomatic following any recurrence.  38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6305 (1995).  Effective August 1996, 
prior to the current appeal for an increased rating, the 
schedular criteria were amended such DC 6305 now provides for 
an award of a total (100 percent) schedular rating during 
where the filariasis is characterized as an active disease.  
Thereafter, residuals are to be rated under the appropriate 
system, such as epididymitis or lymphangitis.  

The veteran underwent VA examination in July 2002.  Physical 
examination revealed some swelling of the left upper 
extremity and some tenderness in the scrotum, including a 
possible hydrocele on the right.  The diagnosis was 
filariasis.  It is unclear to the Board, however, whether the 
veteran's filariasis is considered to be an active disease 
process, or whether his current symptomatology is residual in 
nature.  Accordingly, the Board finds that an additional 
examination and opinion are necessary in order to determine 
the current status of the veteran's filariasis.

Turning now to the veteran's claim for an increased rating 
for residuals of a cholecystectomy, the Board notes that DC 
7318, the diagnostic code under which the veteran's 
disability has been evaluated, provides for a 10 percent 
rating where residual symptoms are mild, and for a 30 percent 
rating where residual symptoms are severe.  38 C.F.R. § 
4.114, DC 7318 (2005).  The veteran underwent VA examination 
in July 2002.  At the time of examination, the veteran 
complained of pain and nausea, with frequent vomiting.  It 
remains unclear to the Board, however, whether all of the 
veteran's gastric complaints are related to the removal of 
his gall bladder, and whether his symptoms have increased 
since the date of the last VA examination.  Accordingly, the 
Board finds that an additional examination and opinion are 
necessary in order to determine the current nature and 
severity of the veteran's residuals of a cholecystectomy.

Finally, as a part of the veteran's claim for an increased 
rating for residuals of a cholecystectomy, he asserts that he 
is entitled to a disability rating for the scar associated 
with the removal of his gall bladder.  On VA examination in 
July 2002, this scar was noted to be 16 centimeters in 
length.  It does not appear that an evaluation of this scar, 
as a part of his disability involving the residuals of a 
cholecystectomy has yet been considered.  On remand, an 
evaluation of the veteran's associated scar should be 
considered in determining whether he is entitled to an 
increased rating.  In this regard, the Board notes that the 
criteria used to evaluate disabilities involving the skin 
were amended in August 2002.  See 67 Fed. Reg. 49,590-49,599 
(Jul. 31, 2002).  The veteran's claim for an increased rating 
was filed in April 2002.  Therefore, his entitlement to an 
increased evaluation under the diagnostic codes pertaining to 
disabilities of the skin must be evaluated pursuant to the 
criteria in effect both at the time he filed his claim and as 
of August 2002.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's records from 
the VAMC in Fayetteville, Arkansas 
dated from April 2002 to the present, 
including records of hospitalization in 
August 2005.  If any of these records 
are no longer on file at the above-
listed facility, a request should be 
made for the same from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

2.  Schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected filariasis.  The examiner 
should specifically opine as to whether 
the veteran's filariasis may be 
considered an active disease process.  
If it is not considered to be an active 
disease process, the examiner should 
state whether there are any residuals 
of the filariasis, and describe their 
nature and severity.   The claims 
folder, along with any additional 
evidence obtained, should be made 
available to the examiner for review.  
The examiner's report should set forth 
all current complaints, findings, and 
diagnoses.  The rationale for any 
opinion should be fully set forth.

3.  Schedule the veteran for an 
examination to determine the current 
nature and severity of all 
symptomatology associated with the 
removal of the veteran's gall bladder.  
The examiner should address whether any 
weight gain may be attributed to the 
veteran's filariasis.  The claims 
folder, along with any additional 
evidence obtained, should be made 
available to the examiner for review.  
The examiner's report should set forth 
all current complaints, findings and 
diagnoses.  

4.  Schedule the veteran for a VA skin 
examination to determine the severity 
of the scar resulting from the removal 
of the gall bladder.  Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied.  
See 38 C.F.R. § 4.118, DCs 7801, 7804, 
7805 (2002); 38 C.F.R. § 4.118, DCs 
7801, 7804, 7805 (2005).  The rationale 
for all opinions should be explained in 
detail.  

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
an increased rating for filariasis and 
for residuals of a cholecystectomy, to 
include consideration of whether a 
separate rating for a scar is 
warranted.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to this 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



